            Case 8:19-bk-04614-MGW          Doc 30     Filed 08/19/19    Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

IN RE:
                                                     CASE NO.: 8:19-bk-04614-MGW
NEIL EDWARD HASELFELD,                               Chapter 7

      Debtor.
______________________________/

                             CERTIFICATE OF NO RESPONSE

         Creditor, Bank of America, N.A., pursuant to Local Rules 2002-1(F) and 4001-1(C) of the

Local Rules of this Court, files this Certificate of No Response accompanied by a proposed order

pursuant to Local Rule 2002-4 and shows the Court as follows:

         The undersigned, on behalf of Movant, filed a Corrected Motion to Extend Time to Object

to Discharge or File Complaint to Determine Dischargeability (corrected to include suite number

of Clerk of Court in negative notice legend) (Doc 21). The undersigned certifies that he provided

notice of the motion to pro se Debtor. Pursuant to the Local Rule, the undersigned gives notice to

the Court that no response has been made by Debtor, or any other person or entity to the motion

to extend time.

                                                 FIDELITY NATIONAL LAW GROUP
                                                 Counsel for Bank of America, N.A.
                                                 200 West Cypress Creek Road, Suite 210
                                                 Fort Lauderdale, Florida 33309
                                                 Telephone No: (954) 414-2107
                                                 Facsimile No: (954) 414-2101
                                                 Christian.Savio@fnf.com
                                                 Andrea.Brodsky@fnf.com
                                                 Pleadingsfl@fnf.com

                                                 By: /s/ Christian Savio
                                                        Christian Savio
                                                        Florida Bar No. 0084649
           Case 8:19-bk-04614-MGW         Doc 30    Filed 08/19/19       Page 2 of 2



       I CERTIFY, pursuant to Local Rule 2002-1, that on August 19, 2019, a true and correct

copy of the foregoing was served electronically through the Court’s CM/ECF system, and by U.S.

Mail to:

Neil Edward Haselfeld, pro se
3006 Hawthorne Street
Sarasota, Florida 34239.

Stephen L. Meininger, Trustee
707 North Franklin Street, Suite 850
Tampa, Florida 33602

U.S. Trustee
United States Trustee – TPA7/13
Timberlake Annex, Suite 1200
Tampa, Florida 33602


                                               By: /s/ Christian Savio
                                                      Christian Savio




                                              2
